


Exhibit 10.2
EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT (the “Agreement”), is entered into this 16th day of
July, 2014, by and between Sheridan Healthcare, Inc., a Delaware corporation
(“Company”), and Robert Coward (“Executive”).


WHEREAS, Executive is currently employed by the Company pursuant to that certain
employment agreement dated as of June 15, 2007, and as amended on December 30,
2008, April 11, 2011, and March 19, 2013 (the “Prior Agreement”);


WHEREAS, AmSurg Corp. (“AMSURG”) and Sheridan Healthcare, Inc. have entered into
an agreement pursuant to which Sheridan Healthcare, Inc. will become a wholly
owned subsidiary of AMSURG (the “Transaction”); and


WHEREAS, the Company wishes to continue to employ Executive after the closing of
the Transaction, and the parties wish to establish the terms and conditions of
such employment pursuant to this Agreement and thereby supersede and replace the
Prior Agreement in its entirety.


NOW, THEREFORE, in consideration of the promises and mutual covenants herein and
for other good and valuable consideration, the parties agree as follows:


W I T N E S S E T H:


1.    EMPLOYMENT. The Company employs Executive and Executive hereby accepts
employment under the terms and conditions hereinafter set forth.


2.    DUTIES. Executive will be engaged as Executive Vice President - Operations
of the Company. His powers and duties in that capacity shall be those normally
associated with the position of Executive Vice President - Operations. During
the term of this Agreement, Executive shall also serve without additional
compensation in such other offices of the Company and its parents, subsidiaries,
and affiliates to which he may be elected or appointed.


3.    TERM. Subject to provisions of termination as hereinafter provided, the
initial term of Executive’s employment under this Agreement shall commence upon
the closing of the Transaction and terminate on December 31, 2015. On each
December 31 during the term of this Agreement, commencing on December 31, 2015,
unless the Company notifies Executive, pursuant to the following paragraph, that
his employment under this Agreement will not be extended, his employment under
this Agreement shall automatically be extended for a one (1) year period on the
same terms and conditions as are set forth herein.


If the Company elects not to extend Executive’s employment under this Agreement,
it shall do so by notifying Executive in writing not less than sixty (60) days
prior to the applicable December 31 of this Agreement. If the Company does not
elect to extend Executive’s employment under this Agreement other than for Cause
(as hereinafter defined), Executive shall be considered to have been terminated
without Cause upon the expiration of his employment, and Executive will receive
the payments and benefits set forth in Section 8 hereof.


4.    COMPENSATION.


a.
For all duties rendered by Executive, the Company shall pay Executive a minimum
salary of $632,000.00 per year, payable in equal semi-monthly installments. In
addition thereto, each year, beginning January 1, 2015, Executive’s compensation
will be reviewed by the Board of Directors of AMSURG, or the Compensation
Committee thereof, or its/their designee, and after taking into consideration
performance and any other factors deemed relevant, the Committee may increase
Executive’s salary. Executive will be eligible to receive an annual bonus on the
terms and conditions approved by the Compensation Committee of AMSURG’s Board of
Directors. Executive shall also be eligible to receive equity incentive awards
as approved from time to time by the Compensation Committee of AMSURG’s Board of
Directors.



b.
All compensation payable hereunder shall be subject to withholding for federal
income taxes, FICA and all other applicable federal, state and local withholding
requirements.



c.
The Company shall pay the reasonable expenses incurred by Executive in the
performance of his duties under this Agreement (or shall reimburse Executive on
account of such expenses paid directly by Executive) in accordance with the
Company’s policies and procedures. Any such reimbursement of expenses shall be
made by the Company promptly upon or as soon as reasonably practicable following
receipt of supporting documentation reasonably satisfactory to the Company (but
in any event not later than the close of Executive’s





--------------------------------------------------------------------------------




taxable year following the taxable year in which the expense is incurred by
Executive); provided, however, that upon Executive’s termination of employment
with the Company, in no event shall any additional reimbursement be made prior
to the Section 409A Payment Date (as such term is defined in Section 22) to the
extent such payment delay is required under Section 409A(a)(2)(B)(i) of the
Internal Revenue Code of 1986, as amended (the “Code”). In no event shall any
reimbursement be made to Executive for such expenses after the later of (i) the
first anniversary of the date of Executive’s death or (ii) December 31 of the
calendar year following the year of the Executive’s termination of employment
with the Company (other than by reason of Executive’s death).


d.
Executive shall be eligible to receive such equity incentive awards under
AMSURG’s equity incentive plans as may be approved from time to time by the
Compensation Committee of the Board of Directors of AMSURG. Any such awards
shall be subject to such vesting and other terms and conditions as shall be
approved by the Compensation Committee of the Board of Directors of AMSURG. Any
such awards that are subject solely to time-based vesting restrictions
(including any such awards outstanding as of the date of this Agreement) shall
automatically vest upon the termination of employment of Executive as a result
of (i) the death of Executive, (ii) the Disability of Executive (as defined in
Section 6), (iii) the termination of employment by Executive for Good Reason (as
defined in Section 21), and (iv) the termination of employment by the Company
without Cause (as defined in Section 7) following the second anniversary of the
date of this Agreement; provided, that the vesting of such awards shall not
accelerate upon the termination of Executive as a result of the termination of
employment by the Company without Cause (as defined in Section 7) if such
termination without Cause by the Company is a Performance Termination (as
defined in Section 21).



5.    EXTENT OF SERVICE. Executive shall devote substantially his entire time,
attention and energies to the business of the Company and shall not during the
term of this Agreement take an active role in any other business activity
without the prior written consent of the Company; but this shall not prevent
Executive from making real estate or other investments of a passive nature or
devoting time to charitable and non-profit activities and service as a director
on the board(s) of directors of companies (whether public or private) other than
the Company, in each case, in accordance with the Company’s or AMSURG’s
Corporate Governance Guidelines and in a manner that does not interfere with the
performance of his duties to the Company.


6.    DISABILITY. In the event Executive shall become disabled as defined in
Treasury Regulation 1.409(A)-3(i)(4) (“Disability”), the Company shall provide
the following payments and benefits:
a.
The Accrued Rights (as defined in Section 7(a) below);



b.
If Executive’s employment is terminated following the end of a fiscal year and
prior to the payment date for the bonus described in Section 4(a), if any, that
Executive would have been entitled to receive with respect to such completed
fiscal year, based upon AMSURG’s or the Company’s actual results, as applicable,
the Company shall pay to Executive, at the time such bonus is paid to other
executives of the Company according to the terms of the applicable bonus
program, the amount of such bonus described in Section 4(a), if any, that
Executive would have been entitled to receive with respect to such completed
fiscal year had Executive’s employment not terminated prior to the payment date
for such bonus; and a pro rata portion of the bonus described in Section 4(a),
if any, that Executive would have been entitled to receive for the fiscal year
in which the Disability Payment Date (as defined below) occurs, based upon
AMSURG’s or the Company’s actual results, as applicable, for the year of
termination and the percentage of the fiscal year that shall have elapsed
through the Disability Payment Date, payable to Executive pursuant to Section
4(a) had Executive’s employment not terminated, which pro-rata bonus shall be
paid at the time such bonus is paid to other executives of the Company according
to the terms of the applicable bonus program; and



c.
Through insurance or on its own account coverage for Executive that will provide
payment of Executive’s full salary and benefits for twelve (12) months, with (i)
the payment of Executive’s salary to commence within thirty (30) days (with the
date of such initial payment(s) determined by the Company in its sole
discretion) of the Disability Payment Date (as defined below) and (ii) such
payments being paid on the same terms and with the same frequency as Executive’s
salary was paid prior to such incapacity or illness. For the period beyond
twelve (12) months, the Company shall provide such coverage to Executive as is
then available to Executive in accordance with Company policy. To the extent
that payments are received from Worker’s Compensation or other Company paid
disability plans, the Company’s obligations will be reduced by amounts so
received.



The date on which it is determined that Executive is Disabled is referred to
herein as the “Disability Payment Date.”




--------------------------------------------------------------------------------




7.    TERMINATION FOR CAUSE.
a.
The Company may terminate Executive’s employment for Cause, without any further
liability hereunder to Executive, except that Executive shall be entitled to (i)
payment of all accrued but unpaid salary through the date of termination, (ii)
reimbursement for all incurred but unreimbursed expenses for which Executive is
entitled to reimbursement in accordance with Section 4(g), and (iii) benefits to
which the Executive is entitled as of the date of termination of employment
under the terms of applicable benefit plans and programs (the “Accrued Rights”).



b.
For the purposes of this Agreement, the Company shall have “Cause” to terminate
Executive’s employment based upon the following grounds (i) a felony conviction
of Executive or the failure of Executive to contest prosecution for a felony,
(ii) conviction of a crime involving moral turpitude, or (iii) willful and
continued misconduct or gross negligence by Executive in the performance of his
duties as an Executive after written notice from the Company that reasonably
identifies the manner in which the Company believes that he has committed gross
negligence or willful misconduct and the failure by Executive to cure such
failure within forty-five (45) days after delivery of such notice. For purposes
of this Section 7, “willful” shall be determined by the Board of Directors of
AMSURG. In making such determination, the Board of Directors of AMSURG shall not
act unreasonably or arbitrarily and no act or omission by Executive shall be
deemed willful if taken by Executive in a good faith belief that such act or
omission to act was in the best interests of the Company or if done at the
express direction of the Board.



c.
Prior to making a determination to terminate the Executive’s employment for
Cause, Executive shall have the opportunity, together with his counsel, to be
heard before AMSURG’s Board of Directors.



8.    TERMINATION WITHOUT CAUSE OR FOR GOOD REASON. Executive’s employment under
this Agreement may be terminated by the Company at any time without Cause or by
the Executive for Good Reason (as defined in Section 21). Except as provided in
Section 9 below, in the event Executive’s employment under this Agreement is
terminated by the Company without Cause or by the Executive for Good Reason, the
Company shall pay Executive the following payments and benefits:
a.
The Accrued Rights;



b.
a lump sum payment equal to two (2) times the sum of (i) the annual base salary
payable to Executive as of the date of the Executive’s Separation from Service
and (ii) the target bonus established by the Compensation Committee of the
AMSURG Board of Directors for the Executive pursuant to the annual cash bonus
plan for the year in which the Separation of Service occurs;



c.
Executive shall also continue to be covered under health and life insurance
plans of the Company for twenty-four (24) months, or the Company shall provide
the economic equivalent thereof if such continuation is not permissible under
the terms of the Company’s insurance plans;



d.
If Executive’s employment is terminated following the end of a fiscal year and
prior to the payment date for the bonus described in Section 4(a), if any, that
Executive would have been entitled to receive with respect to such completed
fiscal year, based upon AMSURG’s or the Company’s actual results, as applicable,
the Company shall pay to Executive, at the time such bonus is paid to other
executives of the Company according to the terms of the applicable bonus
program, the amount of such bonus described in Section 4(a), if any, that
Executive would have been entitled to receive with respect to such completed
fiscal year had Executive’s employment not terminated prior to the payment date
for such bonus; and a pro rata portion of the bonus described in Section 4(a),
if any, that Executive would have been entitled to receive for the fiscal year
in which the termination of employment occurs, based upon AMSURG’s or the
Company’s actual results, as applicable, for the year of termination and the
percentage of the fiscal year that shall have elapsed through the date of
termination of employment, payable to Executive pursuant to Section 4(a) had
Executive’s employment not terminated, which pro-rata bonus shall be paid at the
time such bonus is paid to other executives of the Company according to the
terms of the applicable bonus program;



Benefits due under Section 8(a)-(c) shall be payable (or commence) within sixty
(60) days of the Executive’s Separation from Service, with the date of such
payment determined by the Company in its sole discretion in accordance with
Section 11 below. Receipt by Executive of the payment and other benefits under
this Section 8 shall be subject to Executive’s execution and delivery,




--------------------------------------------------------------------------------




pursuant to the terms of Section 11 below, to the Company of a General Release
in form and substance reasonably acceptable to the Company and Executive.


9.    TERMINATION FOLLOWING A CHANGE IN CONTROL. In the event Executive’s
employment under this Agreement is terminated by the Company without Cause
within twelve (12) months following the occurrence of a Change in Control (as
defined in Section 21 herein) or by Executive for Good Reason within twelve (12)
months following the occurrence of a Change in Control (as defined in Section 21
herein), the Company shall pay Executive the following payments and benefits:
a.
a lump sum payment equal to two (2) times the sum of (i) the annual base salary
payable to Executive as of the date of the Executive’s Separation from Service
and (ii) the target bonus established by the Compensation Committee of the
AMSURG Board of Directors for the Executive pursuant to the annual cash bonus
plan for the year in which the Separation of Service occurs;



b.
Executive shall also continue to be covered under health and life insurance
plans of the Company for two years (2) years, or the Company shall provide the
economic equivalent thereof if such continuation is not permissible under the
terms of the Company’s insurance plans; and



c.
If Executive’s employment is terminated following the end of a fiscal year and
prior to the payment date for the bonus described in Section 4(a), if any, that
Executive would have been entitled to receive with respect to such completed
fiscal year, based upon AMSURG’s or the Company’s actual results, as applicable,
the Company shall pay to Executive, at the time such bonus is paid to other
executives of the Company according to the terms of the applicable bonus
program, the amount of such bonus described in Section 4(a), if any, that
Executive would have been entitled to receive with respect to such completed
fiscal year had Executive’s employment not terminated prior to the payment date
for such bonus; and a pro rata portion of the bonus described in Section 4(a),
if any, that Executive would have been entitled to receive for the fiscal year
in which the termination of employment occurs, based upon AMSURG’s or the
Company’s actual results, as applicable, for the year of termination and the
percentage of the fiscal year that shall have elapsed through the date of
termination of employment, payable to Executive pursuant to Section 4(a) had
Executive’s employment not terminated, which pro-rata bonus shall be paid at the
time such bonus is paid to other executives of the Company according to the
terms of the applicable bonus program.



Benefits due under this Section 9 shall be payable (or commence) within sixty
(60) days of the Executive’s Separation from Service, with the date of such
payment determined by the Company in its sole discretion in accordance with
Section 11 below. Receipt by Executive of any payment or other benefits under
this Section 9 shall be subject to Executive’s execution and delivery, pursuant
to the terms of Section 11 below, to the Company of a General Release in form
and substance reasonably acceptable to the Company and Executive.
10.    TERMINATION BY EXECUTIVE WITHOUT GOOD REASON. Executive may terminate his
employment under this Agreement at any time other than for Good Reason (as
defined in Section 21 herein) upon the provision of sixty (60) days prior
written notice to the Company. In such event, the Company shall pay Executive
the Accrued Rights, and Executive shall not be entitled to any other benefits
under this Agreement following the date of termination of this employment with
the Company. In the event Executive gives notice of his intent to terminate his
employment other than for Good Reason, the Company may elect to waive the period
of notice or any portion thereof and accept Executive’s resignation prior to the
end of the notice period.
11.    COORDINATION WITH RELEASE. Notwithstanding any provision herein to the
contrary, the provisions of this Section 11 shall apply to the payment of
benefits under Sections 8 and 9 (the “Severance Payments”). The Severance
Payments shall be made only if Executive shall have executed, on or prior to the
Release Expiration Date (as defined below), a General Release in form and
substance reasonably acceptable to the Company and Executive (the “Release”) and
any waiting periods contained in the Release shall have expired. In any instance
where the execution of a Release is required, the Company shall deliver the
Release to the Executive within eight (8) days following the date of the
Executive’s Separation from Service. If Executive fails to execute and deliver
the Release on or prior to the Release Expiration Date or timely revokes
Executive’s acceptance of the Release thereafter, Executive shall not be
entitled to any Severance Payments. The Severance Payments shall be made
immediately upon the expiration of any waiting periods contained in the Release,
or if no waiting periods are applicable, within two (2) business days following
Executive’s execution and delivery of the Release to the Company; provided,
however, notwithstanding anything herein to the contrary, in any case where the
date the Separation from Service and the Release Expiration Date fall in two
separate taxable years, any Severance Payments that are treated as deferred
compensation for purposes of Section 409A of the Code shall be made in the later
taxable year. For purposes of this Section 11, the “Release Expiration Date”
shall mean the later of (i) the date of the Executive’s Separation from Service,
and (ii) the date that is twenty-one (21) days following




--------------------------------------------------------------------------------




the date on which the Company timely delivers a Release to the Executive for the
Executive’s execution, or in the event that the Executive’s Separation from
Service is “in connection with an exit incentive or other employment termination
program” (as such phrase is defined in the Age Discrimination in Employment Act
of 1967), the date that is forty-five (45) days following such delivery date.
    




--------------------------------------------------------------------------------




12.    RESTRICTIVE COVENANTS.


a.
Confidential Information. Executive agrees not to disclose, either during the
time he is employed by the Company or following the termination of his
employment at the Company, any confidential information concerning the Company
or AMSURG, including, but not limited to, customer lists, business plans,
contract terms, financial costs, sales data, or business opportunities whether
for existing, new or developing businesses.



b.
Non-Compete. For a period of two (2) years following the date of the termination
of Executive’s employment with the Company other than in the event of a
termination by the Executive for Good Reason, Executive agrees that he will not,
either as an individual for his own account, as a partner or joint venturer, or
as an employee, agent, Executive, director, consultant, owner or otherwise,
without the written consent of the Company, own, finance, operate, manage,
design, build, solicit prospects for or otherwise enter into or engage in any
phase of:



(i)
the ambulatory surgery business,



(ii)
any business the products, services, or activities of which include the
provision of medical services, including without limitation, the provision of
anesthesia services, pain management services, emergency medicine services,
gynecological and obstetrical services, primary medical care services,
neonatology services, pediatric services, perinatology services and radiology
services,



(iii)
any business the products, services, or activities of which include the
provision of administrative services for medical services, including without
limitation, quality assurance services, utilization management services, billing
services, recruitment services and medical management information services, or



(iv)
any other line of business in which the Company is engaged on the date of
termination of Executive’s employment with the Company (for purposes of
clarification of this Section 12(b)(iv), the Company shall not be deemed to be
engaged in a line of business if the Company provides the goods or services that
constitute such line of business solely to business units, segments or
subsidiaries of the Company or facilities owned or operated by the Company),



in the case of each of (i), (ii), (iii), and (iv) above in any state within the
United States or in any foreign country or territory in which the Company or any
of its subsidiaries, parents, or affiliates conducts business as of the date of
termination of Executive’s employment with the Company. The Company and
Executive acknowledge and agree that the provisions of this Section 12(b) shall
not restrict Executive from accepting employment or otherwise being involved
with a business (such as a company that owns or operates hospitals or health
systems) other than United Surgical Partners International, Inc., Surgical Care
Affiliates, Inc., Envision Healthcare Holdings, Inc., MEDNAX, Inc., TeamHealth
Holdings, Inc., and their respective parents, subsidiaries, and affiliates that
has a unit, division, segment or subsidiary that competes with the Company as
described above in this Section 12(b) so long as Executive does not directly
participate in the management of the unit, division, segment or subsidiary that
competes with the business of the Company as described in subsections (i), (ii),
(iii), and (iv) above. For purposes of Sections 12(b)(i), 12(b)(ii), 12(b)(iii),
and 12(b)(iv) above, references to the Company shall include all subsidiaries
and affiliates of the Company, including but not limited to AMSURG.
c.
Non-Solicitation. Upon termination or expiration of his employment, whether
voluntary or involuntary, Executive agrees not to directly or indirectly solicit
business of the type described in Sections 12(b)(i), 12(b)(ii), 12(b)(iii), and
12(b)(iv) above from any entity, organization or person which has contracted
with the Company, which has been doing business with the Company, or from which
the Executive knew or had reason to know that the Company was soliciting or
going to solicit business at the time of Executive’s termination, for a
two-year-year period from the date of Executive’s termination of his employment
with the Company. For purposes of this Section 12(c), references to the Company
shall include all subsidiaries and affiliates of the Company, including but not
limited to AMSURG.



d.
Enforcement. Executive and the Company acknowledge and agree that any of the
covenants contained in this Section 12 may be specifically enforced through
injunctive relief, but such right to injunctive relief shall not preclude
Company from other remedies which may be available to it. In case any of the
provisions contained in this Agreement shall for any reason be held to be
invalid, illegal, or unenforceable in any respect, including without limitation
geographic scope, duration or functional coverage, any such invalidity,
illegality or unenforceability shall not affect any other provision of this
Agreement, but this Agreement shall be construed





--------------------------------------------------------------------------------




as if such invalid, illegal, or unenforceable provision had been limited or
modified (consistent with its general intent) to the extent necessary to make it
valid, legal and enforceable, or if it shall not be possible to so limit or
modify such invalid, illegal or unenforceable provision or part of a provision,
this Agreement shall be construed as if such invalid, illegal or unenforceable
provision or part of a provision had never been contained in this Agreement.


e.
Termination. Notwithstanding any provision to the contrary otherwise contained
in this Agreement, the agreements and covenants contained in this Section 12
shall not terminate upon Executive’s termination of his employment with the
Company or upon the termination of this Agreement under any other provision of
this Agreement.



13.    VACATION. During each year of this Agreement, Executive shall be entitled
to not less than twenty five (25) paid vacation days per year, which shall
accrue monthly.


14.    BENEFITS. In addition to the benefits specifically provided for herein,
Executive shall be entitled to participate in all benefit plans maintained by
the Company for employees generally according to the terms of such plans.


15.    NOTICES. Any notice required or permitted to be given under this
Agreement shall be sufficient if in writing, and if sent by registered or
certified mail to his residence in the case of Executive, or to its principal
office in the case of the Company.


16.    WAIVER OF BREACH. The waiver by either party of any provision of this
Agreement shall not operate or be construed as a waiver of any subsequent breach
by the other party.


17.    ATTORNEYS’ FEES. In the event that either party initiates legal
proceedings to enforce any provision of this Agreement or resolve any dispute
hereunder, and Executive is the prevailing party, then the Company shall be
responsible for payment of the Executive’s reasonable attorneys’ fees incurred
in connection therewith.


18.    ASSIGNMENT. The rights and obligations of the Company under this
Agreement shall inure to the benefit of and shall be binding upon the successors
and assigns of the Company. The Executive acknowledges that AMSURG is an
intended third party beneficiary of this Agreement. The Executive acknowledges
that the services to be rendered by him are unique and personal, and the
Executive may not assign any of his rights or delegate any of his duties or
obligations under this Agreement.


19.    ENTIRE AGREEMENT. Executive agrees and acknowledges that this Agreement
provides for employment protections and compensation, including but not limited
to the equity incentive awards referenced in Section 4(a) and Section 4(d) and
the severance awards referenced in Sections 8-9, which are greater than those
provided in the Prior Agreement and which constitute valuable consideration for
the obligations described herein. This Agreement contains the entire agreement
of the parties with respect to the matters addressed herein, and supersedes and
replaces the Prior Agreement in its entirety. It may not be changed orally but
only by an agreement in writing signed by the party against whom enforcement of
any waiver, change, modification, extension or discharge is sought. This
Agreement shall be governed by the laws of the State of Tennessee.


20.    HEADINGS. The sections, subjects and headings in this Agreement are
inserted for convenience only and shall not affect in any way the meaning or
interpretation of this Agreement.


21.    DEFINITIONS. For purposes of this Agreement the following definitions
shall apply:


a.
“Change in Control” shall mean the occurrence of any of the following:



(i)
the acquisition of at least a majority of the outstanding shares of Common Stock
(or securities convertible into Common Stock) of AMSURG by any person, entity or
group (as used in Section 13(d)(3) and Rule 13d-5(b)(1) under the Exchange Act);



(ii)
the merger or consolidation of AMSURG with or into another corporation or other
entity, or any share exchange or similar transaction involving AMSURG and
another corporation or other entity, if as a result of such merger,
consolidation, share exchange or other transaction, the persons who owned at
least a majority of the Common Stock of AMSURG prior to the consummation of such
transaction do not own at least a majority of the Common Stock of the surviving
entity after the consummation of such transaction;







--------------------------------------------------------------------------------




(iii)
the sale of all, or substantially all, of the assets of AMSURG; or



(iv)
any change in the composition of the Board of Directors of AMSURG, such that
persons who at the beginning of any period of up to two years constituted at
least a majority of the Board of Directors of AMSURG, or persons whose
nomination was approved by such majority, cease to constitute at least a
majority of the Board of Directors of AMSURG at the end of such period.



b.
Unless otherwise stated, “Company” shall mean Sheridan Healthcare, Inc., any
successor entity or their successors or assigns.



c.
“Good Reason” shall exist if:



(i)
there is a material diminution in the nature or the scope of Executive’s
authority and responsibilities;



(ii)
there is a material diminution in Executive’s rate of base salary or overall
compensation (for reasons other than AMSURG or Company performance or stock
price);



(iii)
the Company changes the principal location in which Executive is required to
perform services outside a twenty (20) mile radius of such location without
Executive’s consent; or



(iv)
the Company engages in any other action or inaction that constitutes a material
breach of this Agreement by the Company.



A termination under the circumstances listed above shall be for “Good Reason”
only if (A) Executive notifies the Company of the existence of the condition
that otherwise constitutes Good Reason within ninety (90) days of the initial
existence of the condition, (B) the Company fails to remedy the condition within
forty-five (45) days following its receipt of Executive’s notice of Good Reason
and (C) the Executive Separates from Service from the Company due to the
condition within twelve (12) months of the initial existence of such condition.


d.
“Separation from Service” shall mean the date on which the Company and Executive
reasonably anticipate that no further services will be performed after such
date, or that the level of bona fide services Executive will perform after such
date will permanently decrease to no more than 20% of the average level of bona
fide services performed over the immediately preceding 36-month period. Whether
a Separation from Service occurs shall be interpreted consistent with Section
1.409A-1(h) of the U.S. Treasury Regulations.



e.
“Performance Termination” shall mean the termination of Executive’s employment
by the Company without Cause (as defined in Section 7) following the failure of
AMSURG or the Company to achieve at least 85% of the budgeted level of earnings
from continuing operations before income taxes (Corporate Pre-Tax Profits) or
other similar budget measure approved by the Board of Directors of AMSURG (as
such measure may be adjusted by the Board during any fiscal year) and designated
by the Board of Directors as the budget measure for purposes of this definition
of “Performance Termination,” during any two fiscal years during a consecutive
three fiscal year period. The determination whether AMSURG or the Company has
failed to achieve any such budget measure for a fiscal year shall be based upon
AMSURG’s audited financial statements for such fiscal year. In making a
determination whether AMSURG or the Company has failed to achieve any such
budget measure for a fiscal year, the Board shall consider the impact of changes
in general economic conditions, legal or regulatory changes generally affecting
the industry in which AMSURG and/or the Company operates, and adverse weather
incidents or other acts of God that are not within the control of AMSURG and the
Company. In the event the Board of Directors determines that AMSURG or the
Company has failed to achieve such budget measure in any fiscal year, the Board
will give the Executive written notice of such fact within five (5) business
days following the filing of the Annual Report on Form 10-K for AMSURG for such
fiscal year. In the event the Board of Directors determines to terminate
Executive’s employment without Cause pursuant to a Performance Termination, the
Board must give Executive notice of such termination before the later of (i) 180
days after the end of the second fiscal year end of AMSURG or the Company, as
applicable, in which AMSURG or the Company failed to meet such budget measures
and (ii) the date of the annual meeting of AMSURG’s shareholders following the
end of the second fiscal year of AMSURG or the Company, as applicable, in which
AMSURG or the Company failed to meet such budget measures.







--------------------------------------------------------------------------------




22.    DELAY OF PAYMENTS. It is intended that (1) each installment of the
payments provided under this Agreement is a separate “payment” for purposes of
Section 409A of the Code, and (2) that the payments satisfy, to the greatest
extent possible, the exemptions from the application of Section 409A of the
Code, including those provided under Treasury Regulations 1.409A-1(b)(4),
1.409A-1(b)(9)(iii), and 1.409A-1(b)(9)(v). Notwithstanding anything to the
contrary in this Agreement, if the Company determines (i) that on the date
Executive’s employment with the Company terminates or at such other time that
the Company determines to be relevant, Executive is a “specified employee” (as
such term is defined under Treasury Regulation 1.409A-1(i)(1)) of the Company
and (ii) that any payments to be provided to Executive pursuant to this
Agreement are or may become subject to the additional tax under Section
409A(a)(1)(B) of the Code or any other taxes or penalties imposed under Section
409A of the Code (“Section 409A Taxes”) if provided at the time otherwise
required under this Agreement then such payments shall be delayed until the date
that is six months after the date of Executive’s Separation from Service with
the Company, or, if earlier, the date of the Executive’s death. Any payments
delayed pursuant to this Section 22 shall be made in a lump sum on the first day
of the seventh month following Executive’s Separation from Service, or, if
earlier, the date of the Executive’s death (the “Section 409A Payment Date”). In
addition, to the extent that any reimbursement, fringe benefit or other, similar
plan or arrangement in which the Executive participates during the term of the
Executive’s employment under this Agreement or thereafter provides for a
“deferral of compensation” within the meaning of Section 409A of the Code, (i)
the amount eligible for reimbursement or payment under such plan or arrangement
in one calendar year may not affect the amount eligible for reimbursement or
payment in any other calendar year (except that a plan providing medical or
health benefits may impose a generally applicable limit on the amount that may
be reimbursed or paid), (ii) subject to any shorter time periods provided herein
or the applicable plans or arrangements, any reimbursement or payment of an
expense under such plan or arrangement must be made on or before the last day of
the calendar year following the calendar year in which the expense was incurred,
and (iii) such right to reimbursement or payment shall not be subject to
liquidation or exchange for another benefit.


23.    HEALTH BENEFITS. The costs of the Company’s portion of any post
termination health or life insurance premiums due under this Agreement shall be
included in the Executive’s gross income to the extent the provision of such
benefits is deemed to be discriminatory under Section 105(h) of the Code.


24.    DEEMED RESIGNATION.    In the event Executive’s employment under this
Agreement is terminated for any reason, unless otherwise determined by the Board
of Directors of AMSURG, Executive shall be deemed, without any further action on
the part of Executive, to have automatically resigned as a director of the
Company and as an officer and director, if applicable, of all subsidiaries and
affiliates of the Company.
25.    Section 280G Limitation.
a.
Notwithstanding any other provision to the contrary, if any payments or benefits
Executive would receive from the Company pursuant to this Agreement or otherwise
(collectively, the “Payments”) would, either separately or in the aggregate, (i)
constitute “parachute payments” within the meaning of Section 280G of the Code,
and (ii) but for this sentence, be subject to the excise tax imposed by Section
4999 of the Code (the “Excise Tax”), then the Payments will be equal to the
Reduced Amount (defined below). The “Reduced Amount” will be either (1) the
entire amount of the Payments, or (2) an amount equal to the largest portion of
the Payments that would result in no portion of any of the Payments (after
reduction) being subject to the Excise Tax, whichever amount after taking into
account all applicable federal, state and local employment taxes, income taxes,
and the Excise Tax (all computed at the highest applicable marginal rate, net of
the maximum reduction in federal income taxes which could be obtained from a
deduction of such state and local taxes), results in the Executive’s receipt, on
an after-tax basis, of the greatest amount of the Payments. If a reduction in
the Payments is to be made so that the amount of the Payments equals the Reduced
Amount, the Payments will be paid only to the extent permitted under the Reduced
Amount alternative; provided, that in the event the Reduced Amount is paid, the
cash payments set forth in Section 9 shall be reduced as required by the
operation of this Section 25.



b.
The Company shall engage the accounting firm engaged by the Company for general
audit purposes at least 20 business days prior to the effective date of the
Change in Control to perform any calculation necessary to determine the amount,
if any, payable to Executive pursuant to Section 9, as limited by this Section
25. If the accounting firm so engaged by the Company is also serving as
accountant or auditor for the individual, entity or group that will control the
Company following the Change in Control, the Company may appoint a nationally
recognized accounting firm other than the accounting firm engaged by the Company
for general audit purposes to make the determinations required hereunder. The
Company shall bear all expenses with respect to the determinations by such
accounting firm required to be made hereunder.

c.
The accounting firm engaged to make the determinations hereunder shall provide
its calculations, together with detailed supporting documentation, to the
Company and Executive within 20 days after the date on which such accounting
firm has been engaged to make such determinations or within such other time
period as agreed to





--------------------------------------------------------------------------------




by the Company and Executive. Any good faith determinations of the accounting
firm made hereunder shall be final, binding and conclusive upon the Company and
Executive.


d.
Notwithstanding the foregoing, in determining the reduction, if any, that shall
occur as a result of this Section 25, the amounts payable or benefits to be
provided to Executive shall be reduced such that the economic loss to Executive
as a result of the Excise Tax elimination is minimized. In applying this
principle, the reduction shall be made in a manner consistent with the
requirements of Section 409A of the Code and where two economically equivalent
amounts are subject to reduction but payable at different times, such amounts
shall be reduced on a pro rata basis but not below zero.



e.
In the event that following the payment of any Payments pursuant to Section 9,
as reduced, if applicable, as required by the operation of Section 25(a)-(d),
the Internal Revenue Service (the “IRS”) determines that Executive is liable for
the Excise Tax as a result of the receipt of such Payments or Reduced Amount, as
applicable, then Executive shall be obligated to pay back to the Company, within
30 days after final IRS determination, an amount of the Payments or Reduced
Amount, as applicable, equal to the “Repayment Amount.” The Repayment Amount
shall be the smallest such amount, if any, as shall be required to be paid to
the Company so that the Executive’s net proceeds with respect to the Payments or
Reduced Amount, as applicable, (after taking into account the payment of the
Excise Tax imposed on such Payments or Reduced Amount, as applicable) shall be
maximized. Notwithstanding the foregoing, the Repayment Amount shall be zero if
a Repayment Amount of more than zero would not eliminate the Excise Tax imposed
on the Payments or Reduced Amount. If the Excise Tax is not eliminated pursuant
to this paragraph, Executive shall pay the Excise Tax.





    
IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first written.




/s/ Robert Coward    
Robert Coward
Sheridan Healthcare, Inc.


                                
/s/ Christopher A. Holden            
Name: Christopher A. Holden
Title: Chief Executive Officer
AmSurg Corp.












